847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Francis SKAW, individually and as attorney-in-fact forEvelyn Skaw (individually and as guardian of the persons andestates of Cara Alana Skaw and Ashlee Boyd Skaw, minors, andas the heirs-at-law of Gene Skaw, deceased), Judy Kosola(individually and as guardian of the persons and estates ofGerald Ray Skaw, Francis Earl Skaw and Terrill Eugene Skaw,minors), Jerome Skaw, Eva Skaw, Ronald Watson and RitaWatson;  James Click, Sr., Individually and asattorney-in-fact for James Click, Jr., Hazel Click andLoretta Gann;  Kenneth V. Shelton, Individually and asattorney-in-fact for W.W. Shelton, N.S. Shelton, PatShelton, Elizabeth Crane, nee Betty Shelton, and CarolShelton, Herschel Shelton and Marie Storey;  Raymond P.Tipp;  Vernon Hoven;  and Leon Hurley, d/b/a Leo Hurley andAssociates, Appellants,v.The UNITED STATES, Appellee.
No. 87-1633.
United States Court of Appeals, Federal Circuit.
April 19, 1988.

Before DAVIS, Circuit Judge, COWEN, Senior Circuit Judge, and EDWARD S. SMITH, Circuit Judge.
COWEN, Senior Circuit Judge.

DECISION

1
The decision of the United States Claims Court (Harkins, J.), 13 Cl.Ct 7 (1987), holding that appellants are not entitled to recover for a taking of their unpatented placer mining claims in the St. Joe National Forest of Idaho, is affirmed.

OPINION

2
Appellants, who collectively represent the ownership interest in 15 unpatented placer mining claims in the St. Joe National Forest of Idaho, sued in the Claims Court to recover just compensation for the alleged taking of their mining claims.  They alleged that the inclusion of the St. Joe River by Section 708 of Pub.L. No. 95-625 (codified at 16 U.S.C. Sec. 1274(a)(23) (1982), as a component of the national wild and scenic rivers system affected a taking of property rights secured under the mining laws of the United States.


3
After a lengthy trial, Judge Harkins issued a comprehensive opinion containing his detailed findings of fact and his opinion on the issues of law.  He concluded that the appellants had no property interest that could be the subject of an administrative or a legislative taking prior to October 2, 1968, when the Wild and Scenic Rivers Act of 1968, withdrew the minerals on federal lands which constitute the bed or bank or which are situated with one-quarter mile of the bank of the St. Joe River, from all forms of appropriation under the mining laws.


4
The principal issue in the case is whether the appellants established that they had discovered valuable mineral deposits on their placer mining claims prior to October 2, 1968.  On the basis of his detailed findings of fact, the trial judge made the ultimate finding that the appellants' evidence did not establish that a valid discovery of minerals had been made on any of their claims prior to October 2, 1968.


5
After reviewing the record, considering the briefs of the parties, and hearing oral argument, we conclude that the appellants have failed to show that the Claims Court's findings of fact, which are essential to the court's decision, are clearly erroneous.


6
We also hold that Judge Harkins correctly applied the law to the facts as found and we agree with his result.